                 Case 7:20-mj-05200-UA Document 3 Filed 05/27/20 Page 1 of 1
                                                U.S. Department of Justice
      [Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       United States District Courthouse
                                                       300 Quarropas Street
                                                       White Plains, New York 10601


                                                        May 27, 2020

      BY EMAIL

      The Honorable Lisa Margaret Smith
      United States Magistrate Judge
      Southern District of New York
      300 Quarropas Street
      White Plains, New York 10601

             Re:    United States v. Rahmel Nash and Frank Delorenzo, 20 Mag. 5200

      Dear Judge Smith:

             The Government respectfully requests that the compaint in the above-referenced case be
      unsealed.


                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney



                                             by: _____________________________
                                                 Lindsey Keenan
                                                 Assistant United States Attorney
                                                 (914) 993-1907
Granted.




                              5/27/2020
